 



(POLYONE LOGO) [l31440al3144001.gif]
Exhibit 10.3
Attn: [                    ]
PolyOne Corporation
POLYONE CORPORATION INCENTIVE AWARD
Grant of Performance Units
THIS AGREEMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE COMMON SHARES OF THE COMPANY
ARE LISTED ON THE NEW YORK STOCK EXCHANGE.
Dear [                    ]:
          Subject to the terms and conditions of the [INSERT PLAN] (the “Plan”)
and this letter agreement (this “Agreement”), the Compensation and Governance
Committee of the Board of Directors (the “Committee”) of PolyOne Corporation
(“PolyOne”) (or a subcommittee thereof) has granted to you as of [DATE], the
following award:
     [                    ] performance units (the “Performance Units”), with
each such Performance Unit being equal in value to $1.00, payment of which
depends on PolyOne’s performance as set forth in this Agreement and in your
Statement of Performance Goals.
          A copy of the Plan is available for your review through the Corporate
Secretary’s office. Unless otherwise indicated, the capitalized terms used in
this Agreement shall have the same meanings as set forth in the Plan.
1. Performance Units.

  (a)   Your right to receive all or any portion of the Performance Units will
be contingent upon the achievement of certain management objectives (the
“Management Objectives”), as set forth in your Statement of Performance Goals.
The achievement of the Management Objectives will be measured during the period
from January 1, 20___ through December 31, 20___(the “Performance Period”).    
(b)   The Management Objectives for the Performance Period will be based solely
on achievement of performance goals relating to PolyOne’s earnings per share
(“Earnings Per Share”), as defined in your Statement of Performance Goals.

 



--------------------------------------------------------------------------------



 



2. Earning of Performance Units.

  (a)   The Performance Units shall be earned as follows:

  (i)   If, upon the conclusion of the Performance Period, Earnings Per Share
equal or exceed the threshold level, but is less than the 100% target level, as
set forth in the Performance Matrix contained in your Statement of Performance
Goals, a proportionate number of the Performance Units shall become earned, as
determined by mathematical interpolation and rounded up to the nearest whole
unit.     (ii)   If, upon the conclusion of the Performance Period, Earnings Per
Share equal or exceed the 100% target level, but is less than the maximum level,
as set forth in the Performance Matrix contained in your Statement of
Performance Goals, a proportionate number of the Performance Units shall become
earned, as determined by mathematical interpolation and rounded up to the
nearest whole unit.     (iii)   If, upon the conclusion of the Performance
Period, Earnings Per Share equal or exceed the maximum level, as set forth in
the Performance Matrix contained in your Statement of Performance Goals, 200% of
the Performance Units shall become earned.

  (b)   In no event shall any Performance Units become earned if actual
performance falls below the threshold level for Earnings Per Share.     (c)   If
the Committee determines that a change in the business, operations, corporate
structure or capital structure of PolyOne, the manner in which it conducts
business or other events or circumstances render the Management Objectives to be
unsuitable, the Committee may modify such Management Objectives or the related
levels of achievement, in whole or in part, as the Committee deems appropriate;
provided, however, that no such action will be made in the case of a Covered
Employee where such action may result in the loss of the otherwise available
exemption of the award under Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”).     (d)   Your right to receive any Performance
Units is contingent upon your remaining in the continuous employ of PolyOne or a
Subsidiary through the end of the Performance Period. Following the Performance
Period, the Committee shall determine the number of Performance Units that shall
have become earned hereunder. For awards to Covered Employees, the Committee
shall only have the ability and authority to reduce, but not increase, the
amount of Performance Units that become earned hereunder.

3.   Change of Control. If a Change of Control (as defined on Exhibit A to this
Agreement) occurs during the Performance Period, PolyOne shall pay to you 100%
of the Performance Units as soon as administratively practicable after, but in
all events no later than 60 days following, the Change of Control.

2



--------------------------------------------------------------------------------



 



4.   Retirement, Disability or Death. If your employment with PolyOne or a
Subsidiary terminates before the end of the Performance Period due to
(1) retirement at age 55 or older with at least 10 years of service or
retirement under other circumstances entitling you to receive benefits under one
of PolyOne’s (including its predecessors) defined benefit pension plans,
(2) permanent and total disability (as defined under the relevant disability
plan or program of PolyOne or a Subsidiary in which you then participate) or
(3) death, PolyOne shall pay to you or your executor or administrator, as the
case may be, after the end of the Performance Period, the portion of the
Performance Units to which you would have been entitled under Section 2 above,
had you remained employed by PolyOne through the end of the Performance Period,
prorated based on the portion of the Performance Period during which you were
employed by PolyOne. The pro-rata portion of the Performance Units required to
be paid under this Section 4 shall be paid to you or your executor or
administrator, as the case may be, as provided in Section 6 of this Agreement.  
5.   Other Termination. If your employment with PolyOne or a Subsidiary
terminates before the end of the Performance Period for any reason other than as
set forth in Section 4 above and before a Change of Control, the Performance
Units will be forfeited.   6.   Payment of Performance Units. Payment of any
Performance Units that become earned as set forth herein will be made in cash.
Payment will be made in the year following the end of the Performance Period as
soon as practicable after the receipt of audited financial statements of PolyOne
relating to the last fiscal year of the Performance Period, the determination by
the Committee of the level of attainment of the Management Objectives and
certification by the Board that such Management Objectives were satisfied, but
payment shall in all cases be made within two and one-half months of the
expiration of the Performance Period. If PolyOne determines that it is required
to withhold any federal, state, local or foreign taxes from any payment, PolyOne
will withhold the amount of these taxes from the payment.   7.  
Non-Assignability. The Performance Units subject to this grant of Performance
Units are personal to you and may not be sold, exchanged, assigned, transferred,
pledged, encumbered or otherwise disposed of by you until they become earned as
provided in this Agreement; provided, however, that your rights with respect to
such Performance Units may be transferred by will or pursuant to the laws of
descent and distribution. Any purported transfer or encumbrance in violation of
the provisions of this Section 7 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Performance Units.

3



--------------------------------------------------------------------------------



 



8. Miscellaneous.

  (a)   The contents of this Agreement are subject in all respects to the terms
and conditions of the Plan as approved by the Board and the shareholders of
PolyOne, which are controlling. The interpretation and construction by the Board
and/or the Committee of any provision of the Plan or this Agreement shall be
final and conclusive upon you, your estate, executor, administrator,
beneficiaries, personal representative and guardian and PolyOne and its
successors and assigns.     (b)   The grant of the Performance Units is
discretionary and will not be considered to be an employment contract or a part
of your terms and conditions of employment or of your salary or compensation.
Information about you and your participation in the Plan, including, without
limitation, your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in PolyOne, and details of the
Performance Units or other entitlement to shares of stock awarded, cancelled,
exercised, vested, unvested or outstanding in your favor may be collected,
recorded, held, used and disclosed by PolyOne and any of its Subsidiaries and
any non-PolyOne entities engaged by PolyOne to provide services in connection
with this grant (a “Third Party Administrator”), for any purpose related to the
administration of the Plan. You understand that PolyOne and its Subsidiaries may
transfer such information to Third Party Administrators, regardless of whether
such Third Party Administrators are located within your country of residence,
the European Economic Area or in countries outside of the European Economic
Area, including the United States of America. You consent to the processing of
information relating to you and your participation in the Plan in any one or
more of the ways referred to above. This consent may be withdrawn at any time in
writing by sending a declaration of withdrawal to PolyOne’s chief human
resources officer.     (c)   Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto. The terms and conditions of this Agreement may not be modified, amended
or waived, except by an instrument in writing signed by a duly authorized
executive officer at PolyOne. Notwithstanding the foregoing, no amendment shall
adversely affect your rights under this Agreement without your consent.     (d)
  [FOR EMPLOYEES SIGNING EMPLOYEE AGREEMENT] It is a condition to your receipt
of the Performance Units that you execute and agree to the terms of PolyOne’s
current and applicable Employee Agreement (the “Employee Agreement”). If you do
not sign and return the Employee Agreement to PolyOne Human Resources within
30 days of your receipt of this Grant of Performance Units, this Grant of
Performance Units and any rights to the Performance Units will terminate and
become null and void.     [(d)/(e)]   By signing this Agreement, you acknowledge
that you have entered into an Employee Agreement [(the “Employee Agreement”)]
with PolyOne. You

4



--------------------------------------------------------------------------------



 



      understand that, as set forth in Paragraph 5 and Attachment A of the
Employee Agreement, you have agreed not to engage in certain prohibited
practices in competition with PolyOne following the termination of your
employment (hereinafter referred to as the “Covenant Not to Compete”). You
further acknowledge that as consideration for entering into the Covenant Not to
Compete, PolyOne is providing you the opportunity to participate in PolyOne’s
long-term incentive plan and receive the award set forth in this Agreement. You
understand that eligibility for participation in the long-term incentive plan
was conditioned upon entering into the Covenant Not to Compete. You further
understand and acknowledge that you would have been ineligible to participate in
the long-term incentive plan and receive this award had you decided not to agree
to the Covenant Not to Compete. You understand that the acknowledgment contained
in this sub-section is a part of the Employee Agreement and is to be interpreted
in a manner consistent with its terms.

9.   Notice. All notices under this Agreement to PolyOne must be delivered
personally or mailed to PolyOne Corporation at PolyOne Center, Avon Lake, Ohio
44012, Attention: Corporate Secretary. PolyOne’s address may be changed at any
time by written notice of such change to you. Also, all notices under this
Agreement to you will be delivered personally or mailed to you at your address
as shown from time to time in PolyOne’s records.

10. Compliance with Section 409A of the Code.

  (a)   To the extent applicable, it is intended that this Agreement and the
Plan comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to you. This
Agreement and the Plan shall be administered in a manner consistent with this
intent.     (b)   Reference to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

5



--------------------------------------------------------------------------------



 



          This Agreement, and the terms and conditions of the Plan, shall bind,
and inure to the benefit of you, your estate, executor, administrator,
beneficiaries, personal representative and guardian and PolyOne and its
successors and assigns.

                  Very Truly Yours,    
 
                POLYONE CORPORATION    
 
           
 
  By:        
 
           
 
      Kenneth M. Smith, Senior Vice President    
 
      and Chief Human Resources Officer    

Accepted:


    
                                                                            


                                                                 
                    (Date)

6



--------------------------------------------------------------------------------



 



Exhibit A
A “Change of Control” means:
(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
Company where such acquisition causes such Person to own 25% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
paragraph (a), the following acquisitions shall not be deemed to result in a
Change of Control: (i) any acquisition directly from the Company that is
approved by the Incumbent Board (as defined in paragraph (b) below), (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a transaction that complies with clauses (i), (ii) and (iii) of paragraph
(c) below; provided, further, that if any Person’s beneficial ownership of the
Outstanding Company Voting Securities reaches or exceeds 25% as a result of a
transaction described in clause (i) or (ii) above, and such Person subsequently
acquires beneficial ownership of additional voting securities of the Company,
such subsequent acquisition shall be treated as an acquisition that causes such
Person to own 25% or more of the Outstanding Company Voting Securities; and
provided, further, that if at least a majority of the members of the Incumbent
Board determines in good faith that a Person has acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or
more of the Outstanding Company Voting Securities inadvertently, and such Person
divests as promptly as practicable a sufficient number of shares so that such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) less than 25% of the Outstanding Company Voting Securities, then
no Change of Control shall have occurred as a result of such Person’s
acquisition; or
(b) individuals who, as of August 31, 2000, constitute the Board (the “Incumbent
Board” as modified by this paragraph (b)) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to August 31, 2000 whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (either by
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or
(c) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation or other transaction (“Business
Combination”) excluding, however, such a Business Combination pursuant to which
(i) the individuals and entities who were the beneficial

A-1



--------------------------------------------------------------------------------



 



owners of the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company, the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 25% or more of the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
(d) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company except pursuant to a Business Combination that
complies with clauses (i), (ii) and (iii) of paragraph (c) above.

A-2